Citation Nr: 0810804	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1973 to October 1973 
and from  November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which denied the above claim.


FINDING OF FACT

Prostate cancer was not incurred in or aggravated by service; 
did not become manifest to a compensable degree within one 
year following separation therefrom; 
nor has it been attributed to exposure to herbicides or to an 
undiagnosed illness or any incident related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2003 and September 2003, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman, 19 Vet. App. at 473.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA and 
private medical treatment records have been obtained.   As 
will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current residuals of prostate cancer to the 
veteran's active service.  In this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has prostate cancer that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.
 
Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for malignant tumors may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Prostate cancer 
is among the diseases deemed associated with herbicide 
exposure, under current VA law.  38 C.F.R. § 3.309(e), 
including Note 2.  66 Fed. Reg. 23, 166- 23,169 (May 8, 
2001). 

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Initially, the Board notes that while the veteran had a 
period of active service from June 1973 to October 1973, the 
evidence of record does not show that he had service in the 
Republic of Vietnam.  His Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) of record dated 
for the specified period did not demonstrate service in 
Vietnam.  As such, service connection on a presumptive basis 
pursuant to 38 C.F.R. § 3.309(e) would not be warranted.

Additionally, because the competent medical evidence of 
record shows that veteran has been diagnosed with prostate 
cancer, a diagnosed disability, and since prostate cancer is 
not an illness which the Secretary has determined warrants 
presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection under the foregoing 
provisions is not permitted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must 
consider whether service connection may be granted on a 
direct basis.

The veteran's service medical records from both periods of 
active service are completely negative of a diagnosis of 
prostate cancer.

Subsequent to service, a surgical pathology report from Adams 
and Bridger Associates, dated in December 2002, shows that 
the veteran underwent a biopsy of the prostate.

VA outpatient treatment records dated from December 2002 to 
February 2003 show that the veteran was shown to have 
adenocarcinoma of the prostate.

Private hospital treatment records from the Baptist Medical 
Center and from W. T. Stallings, M.D., dated in February 
2003, show that the veteran underwent a bilateral pelvic 
lymphadenectomy with radical retropubic prostatectomy.

VA outpatient treatment records dated from February 2003 to 
August 2005 show intermittent treatment for symptoms 
associated with residuals of prostate cancer.

Private medical records from the Neurological Care Center of 
Montgomery dated from April 2005 to August 2005 show, in 
pertinent part, an impression of a history of prostate 
cancer, with intermittent residuals, since surgery in 2003.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for prostate cancer.  There is no evidence of 
prostate cancer during the veteran's period of active 
service.  The first medical evidence of record of a diagnosis 
of prostate cancer is not until December 2002, more than 11 
years following discharge from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim).

As there is no evidence of prostate cancer in service, and as 
the medical evidence of record has not established a nexus 
between the current prostate cancer and service, service 
connection must be denied.  See Hickson, 12 Vet. App. at 253.  
Given the medical evidence against the claim, for the Board 
to conclude that the veteran's prostate cancer was incurred 
as a result of service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or  remote possibility.  38 C.F.R. § 3.102 
(2006); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

To the extent that the veteran claims that he developed 
prostate cancer that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the veteran was diagnosed with prostate cancer which had 
become manifested to a compensable degree during the first 
year following his separation from service.  Accordingly, 
entitlement to service connection for prostate cancer on a 
presumptive basis is also not warranted.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

Accordingly, the veteran's claim of entitlement to service 
connection for prostate cancer is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for prostate cancer.  38 U.S.C.A. §5 107(b); 
Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for prostate cancer is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


